Citation Nr: 0007378	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  96-24 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral peripheral 
vascular disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
December 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for bilateral peripheral vascular disease.  

In May 1999, the veteran presented testimony at a personal 
hearing before the undersigned member of the Board at the RO.  
During his hearing, the veteran submitted additional 
documentary evidence, which was accompanied by a waiver of RO 
consideration under 38 C.F.R. § 20.1304 (1999).

The Board notes that the issue currently on appeal has been 
previously characterized by the RO as two separate and 
distinct issues: the first issue being entitlement to service 
connection for bilateral peripheral vascular disease, claimed 
as secondary to a service-connected gunshot wound to the left 
thigh; and the second issue being entitlement to service 
connection for bilateral peripheral vascular disease, claimed 
as due to wearing combat boots and trouser blousing in 
service.  However, the Board believes that these issues are 
more appropriately characterized as one issue, specifically, 
entitlement to service connection for bilateral peripheral 
vascular disease.  The Board believes that this is consistent 
with the veteran's contentions, which represent several bases 
asserted in support his claim of service connection of 
entitlement to service connection for one disability, in this 
case peripheral vascular disease.

In the January 1995 rating decision, the RO granted service 
connection for a status post gunshot wound to the left upper 
thigh and assigned a 10 percent disability rating.  The 
veteran subsequently perfected a timely appeal regarding the 
disability rating assigned.  However, during his May 1999 
personal hearing, the veteran withdrew his appeal as to this 
issue.  See 38 C.F.R. § 20.204 (1999). Thus, the issue of 
entitlement to a rating in excess of 10 percent for a status 
post gunshot wound to the left upper thigh is no longer 
before the Board on appeal.

During his May 1999 hearing, as well as in several written 
statements submitted throughout his appeal, the veteran 
indicated that he was also seeking entitlement to service 
connection for macular degeneration.  As this claim has not 
been previously addressed, this matter is referred to the RO 
for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) [the Board is without jurisdiction to consider 
issues not yet adjudicated by the RO]. 


FINDINGS OF FACT

1.  The veteran has submitted competent medical evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim of entitlement to service 
connection for bilateral peripheral vascular disease is 
plausible.

2.  The preponderance of the credible and probative evidence 
of record is against the veteran's claim that his bilateral 
peripheral vascular disease is caused by or the result of his 
service-connected gunshot wound injury to the left thigh.

3.  The preponderance of the credible and probative evidence 
of record is against the veteran's claim that his bilateral 
peripheral vascular disease is related to the wearing of 
dress combat boots and trouser blousing in service, or to any 
other incident of service.



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral peripheral vascular disease is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's bilateral peripheral vascular disease is 
not due to or the result of his service-connected gunshot 
wound to the left thigh.  38 U.S.C.A. §§ 1110, 1131 (West 
1991) 38 C.F.R. §§ 3.303, 3.310 (1999).

3.  The veteran's bilateral peripheral vascular disease was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral 
peripheral vascular disease.  He has essentially made two 
arguments in support of his claim.  First, he contends that 
his peripheral vascular disease was caused or aggravated by 
his service-connected gunshot wound injury to the left upper 
thigh (secondary service connection).  Second, he contends 
that his peripheral vascular disease is also related to the 
wearing of dress combat boots and trouser blousing for an 
extended period of time in service (direct service 
connection).  The veteran also appears to contend that his 
peripheral vascular disease was brought on a by a combination 
of these two factors.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; then review the factual background of this case; and 
finally proceed to analyze the claim and render a decision.


Relevant Law and Regulations

Service connection

In general, in order to be entitled to service connection for 
a disease or disability, the evidence must reflect that a 
disease or disability was either incurred in or aggravated by 
military service.  38 U.S.C.A. 1110, 1131; 38 C.F.R. 
3.303(a).  Service connection may be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

Service connection may also be granted on a secondary basis 
if a claimed disability is found to be proximately due to or 
is the result of a service-connected disability.  38 C.F.R. 
3.310(a) (1999);  Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Furthermore, service connection may be granted for 
any additional impairment of a non service-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  In Allen, the United 
States Court of Appeals for Veterans Claims (Court) concluded 
that ". . . pursuant to 1110 and 3.310(a), when aggravation 
of a veteran's non-service- connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  Id. 
at 448.

Well grounded claims

The threshold question with regard to a veteran's claim for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  The Court has held that a 
well-grounded claim is one which is plausible, meritorious on 
its own, or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  In order for a claim to be well 
grounded,  there must be competent evidence of (1) a current 
disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  All three prongs of 
the Caluza test must be met.

In order for a claim for secondary service connection to be 
well grounded, there must be a medical diagnosis of a current 
disability, a service-connected disability,  and medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  See Reiber v. Brown, 7 Vet. App. 
513, 516-17 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 7 
Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical evidence 
connecting a currently diagnosed back disability to the 
fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

Factual Background

The veteran served on active duty from September 1950 to 
December 1953.  He served as an Air Force policeman.  

Upon enlistment into service, examination of the veteran's 
vascular system reportedly revealed no significant 
abnormalities.  An examiner further determined that 
examination of the veteran's neurological system and 
extremities also revealed no significant abnormalities.  
Subsequent service medical records are negative for any 
treatment or diagnoses related to vascular disease.

In February 1951, the veteran sustained an accidentally self-
inflicted .45 caliber gunshot wound of the left upper thigh.  
In a February 1951 hospital note, a physician indicated that 
the veteran had been shot through the anterior and lateral 
aspect of his left upper thigh.  At the time, no artery or 
nerve involvement was identified.

A treatment letter from the Wiesbaden Air Force Hospital 
shows that in October 1952, the veteran was permanently 
excused from wearing combat boots after it was determined 
that said boots had aggravated an old injury in the veteran's 
left leg and ankle, which caused him pain when he wore them 
for more than two hours.  Service personnel records dated in 
November 1952 reflect that the veteran had been relieved of 
duty as an Air Policeman due to a leg injury. 

In a report of medical examination completed at separation, 
an examiner noted that the veteran's vascular system and 
lower extremities were again found to be normal on 
examination.

There are no pertinent medical treatment records for 
approximately a quarter century after the veteran left 
service.

Private treatment records presently associated with the 
claim's folder reveal that between 1980 and 1990, the veteran 
underwent numerous surgical procedures and other treatment 
related to peripheral vascular disease.  In a January 1990 
discharge summary, the veteran's treating physician noted 
that the veteran had a long history of peripheral vascular 
disease with a very complicated history of previous operative 
interventions for this problem.  The physician noted that the 
veteran's most recent admission was for an attempted 
thrombectomy of a right polytetrafluoroethylene femoral 
bypass graft for graft salvage.  The veteran was given 
discharge diagnoses of thromboses right 
polytetrafluoroethylene femoral bypass graft, peripheral 
vascular disease, hyperlipidemia, and anemia (chronic and 
acute) due to blood loss.

Throughout 1990 and 1991, the veteran underwent additional 
operations related to peripheral vascular disease.  In a 
November 1991 discharge summary, a physician noted that in 
July of that year, the veteran had been found to have 
recurring thrombosis of a left axillo-popliteal bypass graft.  
He subsequently underwent an urgent revascularization 
procedure, which allowed his left leg to be saved but left 
him with dry gangrene in his left foot and in all five toes.  
He subsequently sustained a trauma to the left foot and, 
following testing, it was revealed that he had occlusion of a 
saphenous vein composite femoral to tibioperoneal bypass 
graft.  The veteran was then advised that the chances for 
further successful revascularization procedures for the left 
lower extremity were slim, and it was agreed that he should 
undergo a below the knee amputation.  In November 1991, the 
veteran underwent a below the knee amputation of his left 
leg, with subsequent physical therapy and training in 
transfer techniques.

Between 1992 and 1995, the veteran received further treatment 
for his peripheral vascular disease, which included several 
operations and the removal of an additional portion of his 
left leg in 1993.  During this period, numerous physicians 
described the nature of the veteran's vascular problem as 
"unusual" and "severe," often referring to his history of 
multiple surgeries with multiple complications.

In November 1994, the veteran was provided with a VA physical 
examination.  The VA examiner noted a history of a bullet 
wound in 1951 and bypass surgery in 1981, with a total of 28 
subsequent surgeries including amputation of a portion of the 
left leg.  Upon examination, the VA examiner noted extensive 
tissue loss in the left upper leg, which the examiner found 
to be related to his numerous surgeries and not his gunshot 
wound.  The VA examiner also noted the presence of punctate 
scar wounds from the entrance and exit wounds of the gunshot 
injury.  The VA examiner diagnosed the veteran with the 
residuals of a bullet wound of the left upper leg middle 
thigh; an amputation stump of the upper third of the left 
leg; atrophy of the left upper leg muscles; residuals of a 
graft of the amputation stump; and the residuals of multiple 
surgeries for vascular insufficiency of the left leg.  The VA 
examiner concluded that in light of the veteran's multiple 
surgeries to the entire left leg, as well as the subsequent 
amputation of the left leg, it was difficult to state whether 
the bullet wound made many years ago was a factor in the 
multiple vascular problems which followed so many years 
later.

In a February 1995 letter, a private physician, Dr. S., 
reported that he had been treating the veteran for over three 
years for severe peripheral vascular occlusive disease in 
both legs.  Dr. S. stated that while the cause of this 
problem was hard to pinpoint, the veteran's in-service 
gunshot wound and the wearing of hightop combat boots might 
have been the precipitating factors.  Dr. S. indicated that 
any wound in which the flesh is torn or penetrated may cause 
nerve or blood vessel damage to the point where circulation 
is reduced or restricted.  He further indicated that the 
wearing of boots could further restrict the already 
restricted circulation problem.  Dr. S. asserted that the 
October 1952 letter from the Wiesbaden Air Force Hospital was 
a "definite indication that this problem existed then and 
that the boots worsened the condition."  Dr. S. concluded 
that it was his opinion that the veteran's circulation 
problems "may be directly related and adjunct to" to the 
gunshot wound he sustained in 1951.

In January 1996, the veteran was provided with a personal 
hearing at the RO.  He testified that when he was originally 
seen by doctors for his symptoms, he was told that he had a 
sciatic nerve problem.  He further testified that after he 
had seen a television program on circulatory problems in 
1981, he inquired to his physicians as to whether that might 
be his problem.  It was soon discovered that he had 
peripheral vascular disease and he immediately underwent his 
first operation.  The veteran reasserted his contention that 
his development of peripheral vascular disease was a result 
of both his in-service gunshot wound and of having to wear 
combat boots during service.

In January 1998, another VA physical examination was 
conducted.  The veteran reported that part of his regular 
duties in service required him to wear combat boots, and that 
by October or November of 1950, these boots had led to some 
discomfort in both of his feet.  This discomfort reportedly 
developed into tingling and numbness, and in October 1952, he 
was reassigned to duties that did not require the wearing of 
combat boots.  The veteran indicated that he continued to 
experience some discomfort throughout his service and even 
after he was discharged.  He stated that between 1950 and 
1980, he experienced ongoing numbness and other problems in 
his lower extremities but whenever he had sought medical 
attention, he was told that this pain was attributable to his 
back and a sciatic nerve problem.  The VA examiner noted that 
the veteran was apparently first diagnosed with peripheral 
vascular disease around 1980 or 1981, and that he underwent 
his first related surgery, a bilateral aortofemoral bypass 
graft, at that time.  After reviewing the claims folder and 
conducting a physical examination of the veteran, the VA 
examiner concluded that it was highly unlikely that the 
veteran's severe peripheral vascular disease was caused by 
his military uniform or that it was directly related to his 
in-service gunshot wound.

During the veteran's May 1999 hearing before the undersigned, 
he testified that his problems all started with an injury he 
sustained to his left leg and ankle as a young boy when he 
"tore" his on a chain-link fence.  He asserted that this 
injury was aggravated years later when he was forced to wear 
combat boots for two years in service, which led to numbness 
and tingling in his feet.  The veteran stated that these were 
the same pains he experienced in later years until he 
underwent his first lower femoral bypass, which greatly 
reduced these symptoms.  The veteran contended that there was 
no doubt in his mind that his peripheral vascular disease was 
related to his having to wear combat boots and trouser 
blousing in service, as well as his in-service gunshot wound.

In August 1999 the Board requested a medical opinion from the 
Veterans Health Administration (VHA) regarding several 
questions associated with the veteran's claim.  See 38 C.F.R. 
§ 20.901(a) (1999).  Specifically, a physician was asked to 
review the evidence of record and determine whether it was at 
least as likely as not that the veteran's peripheral vascular 
disease was related to his gunshot wound to the left thigh 
and/or his wearing of dress combat boots in service.  The 
physician was also asked to discuss the medical opinions that 
had already been rendered in this case, and to comment on 
whether he agreed or disagreed therewith, giving reasons for 
such agreement or disagreement.

In October 1999, in response to the Board's request, Dr. 
R.K., Chief of Vascular Surgery at a VA Medical Center, 
reviewed the veteran's claims folder.  Dr. R.K. determined 
that it was unlikely that the veteran's in-service gunshot 
wound contributed to his development of peripheral vascular 
disease.  Dr. R.K. based this conclusion on 1) the trajectory 
of the initial injury in relation to the left common femoral 
artery, the left profunda femoris artery, and the left 
superficial femoral artery; 2) the veteran's physical 
examination at the time of his gunshot wound injury, which 
revealed no evidence of any vascular trauma or neurological 
injury; 3) that passage of time between his initial injury in 
1951 and the first diagnosis of aortoiliac occlusive disease 
in 1980; and 4) Dr. R.K.'s own belief that the distribution 
of the veteran's peripheral vascular disease was too proximal 
(aortoiliac) and diffuse (both legs were effected) to be 
attributable to his earlier gunshot wound to the left thigh.

Dr. R.K. further determined that it was also unlikely that 
the wearing of dress combat boots in service contributed to 
his development of peripheral vascular disease.  Dr. R.K. 
indicated that it was generally unlikely that the wearing of 
boots would result in enough pressure to suppress arterial 
circulation.  While Dr. R.K. noted that there were exceptions 
to this, such as swollen extremities in the presence of an 
acute injury, he found that evidence of any such exception 
was lacking here.  Dr. R.K. further noted that the veteran 
had spoken of an incident as a young child in which he hurt 
his left leg on a chain link fence.  Dr. R.K. acknowledged 
that it would be possible to injure the tibial vessels with 
this type of penetrating trauma, which could predispose 
someone to vascular insufficiency later in life.  Dr. R.K. 
concluded, however, that this was highly speculative in the 
absence of any further details regarding this childhood 
incident.  Dr. R.K. also found that the time sequence between 
the wearing of combat boots in service and the first 
diagnosis of vascular disease was against a causative effect 
in this regard.

In response to the Board's request to review each of the 
medical opinions of record, Dr. R.K. indicated that he agreed 
with the conclusions of the January 1998 VA examiner.  In 
regard to the conclusions of Dr. S., the veteran's private 
physician, he concluded that Dr. S. was "was speculating in 
an open and honest manner in an attempt to account for the 
aggressiveness of this patient's vascular disease."  Dr R.K. 
further concluded that while his speculation was based upon a 
plausible chain of events, the weaknesses in this chain 
include 1) the lack of details about the injury the veteran 
sustained as a young boy, including the lack of evidence of a 
vascular injury at that time; 2) the time course of 
progressions of the peripheral vascular disease; and 3) the 
distribution of the initially bypassed vascular disease 
(aortoiliac).

The veteran and his representative received copies of Dr. 
R.K.'s opinion.  The veteran did not provide additional 
comment.  In February 2000, the representative acknowledged 
receipt but did not provide additional substantive argument.

Analysis

The veteran is seeking entitlement to service connection for 
peripheral vascular disease.  As discussed above, he contends 
that his peripheral vascular disease was caused or aggravated 
by his service-connected gunshot wound injury to the left 
upper thigh, and/or that it is also related to the wearing of 
dress combat boots and trouser blousing for an extended 
period of time in service.

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

As an initial matter, the Board finds that the veteran's 
claim of entitlement to service connection for peripheral 
vascular disease is well grounded within the meaning of the 
statutes and judicial construction.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  

Specifically, with regard to his contention that his vascular 
disease is secondary to his service-connected gunshot wound, 
the Board notes that the veteran has submitted (1) recent 
private and VA treatment records reflecting diagnoses of 
peripheral vascular disease; (2) and the February 1995 
statement from Dr. S. in which the physician concluded that 
the veteran's vascular disease may be directly related to his 
in-service gunshot wound.  See also Velez, 11 Vet. App. at 
158; see Locher, 9 Vet. App. at 538-39 (citing Reiber, 7 Vet. 
App. at 516-17). 

Furthermore, regarding the veteran's claim that his vascular 
disease is also related to the wearing of dress combat boots 
and trouser blousing in service, the veteran has submitted 
(1) recent diagnoses of peripheral vascular disease; (2) a 
service medical record showing that he was relieved of duty 
after his combat boots aggravated an older leg and ankle 
injury; (3) and the February 1995 statement from Dr. S. in 
which the physician concluded that the wearing of combat 
boots in service was a precipitating factor in the 
development of peripheral vascular disease.  See Caluza, 7 
Vet. App. at 506.  

While not necessarily conclusive as to his claim, the Board 
finds that this evidence is sufficient to justify a belief by 
a fair and impartial individual that the veteran's claim for 
service connection is plausible and thus, well-grounded.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

A well-grounded claim having been submitted, VA has a duty to 
assist the veteran in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107.  In order to clarify the medical 
evidence, the Board requested and obtained the expert medical 
opinion from VHA described above.  Thus, there now is ample 
medical and other evidence of record, including two recent VA 
physical examinations, and there is no indication that there 
are additional records available that have not been obtained 
and which would be pertinent to the present claim.  
Additionally, the Board notes that the veteran has been 
provided with two personal hearings and a full opportunity to 
present evidence and argument in support of this claim.  
Therefore, the Board finds that all facts that are relevant 
to this issue have been properly developed and that no 
further action is required in order to comply with VA's duty 
to assist as mandated by 38 U.S.C.A. § 5107(a).

Once a claim has been found to be well grounded, the Board 
has the duty to assess the credibility and weight to be given 
to the evidence.  See Madden v. Gober, 125 F.  3d 1477, 1481 
(Fed. Cir. 1997) and cases cited therein.  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is for or against 
the claim.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Discussion

The Board has reviewed all of the evidence of record.  See 
38 U.S.C.A. § 7104(a).  It appears that most of the factual 
background in this case is not in dispute.  During his active 
duty, the veteran sustained an accidentally self-inflicted 
.45 caliber gunshot wound to his left upper thigh, for which 
service connection has been granted.  Additionally, in 
November 1952, the veteran was relieved of his duties as an 
Air Policeman due to physical difficulties he was 
experiencing while wearing dress combat boots.  The veteran 
currently suffers from peripheral vascular disease for which 
he has been receiving ongoing treatment since 1980.  

The question which must be resolved is whether the veteran's 
peripheral vascular disease is related to his service-
connected gunshot wound and/or the wearing of dress combat 
boots and trouser blousing in service.  The veteran contends 
that such a causal relationship does exist.  The evidence 
both for and against the veteran's claim consists primarily 
of the medical opinions listed above.  

After carefully reviewing all of the evidence of record, 
including the medical opinions set forth above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  The Board places the greatest probative 
weight on the October 1999 opinion of Dr. R.K., who reviewed 
the veteran's entire medical history.  Dr. R.K. concluded, 
with specific reasons being given, that it was unlikely that 
a causal relationship existed between the veteran's 
peripheral vascular disease and either his service-connected 
gunshot wound to the left thigh or to the wearing of dress 
combat boots in service.  Dr. R.K. based his opinion on the 
number of years which passed between these in-service 
incidents, which occurred in 1951 and 1952, and the first 
diagnosis of vascular disease, which occurred in 1980, over a 
quarter of a century later.  Dr. R.K. also cited the proximal 
(aortoiliac) and diffuse (both legs were effected) nature of 
the veteran's disease as being strong evidence against a 
causal relationship between either the gunshot wound or the 
wearing of dress combat boots, and his later development of 
peripheral vascular disease.  Dr. R.K.. also considered the 
veteran's contention that these injuries had in fact 
aggravated an earlier childhood injury involving his left 
lower leg.  However, Dr. R.K. determined that any such 
conclusion would be highly speculative without additional 
details regarding that injury, such as evidence of some 
vascular injury at that time.

The Board notes that Dr. R.K.'s opinion is corroborated by 
the opinion of the VA examiner who reviewed the veteran's 
claims folder in January 1998.  The Board also places great 
probative weight on the opinion of the January 1998 VA 
examiner, as he both reviewed the veteran's medical history 
and conducted a physical examination of the veteran, and 
reached virtually the same conclusions as Dr. R.K. did in his 
report.  In essence, the January 1998 VA examiner found that 
it was highly unlikely that the veteran's development of 
peripheral vascular disease was related to either his 
service-connected gunshot wound to the left thigh or to his 
military uniform.

The Board has carefully reviewed the opinion of Dr. S., which 
the veteran submitted in support of his claim.  The Board 
notes that it recognizes that Dr. S. apparently served as the 
veteran's treating physician for a number of years.  The 
Court has expressly declined to adopt a "treating physician 
rule" which would afford greater weight to the opinion of a 
veteran's treating physician over the opinion of a VA or 
other physician.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 
(1993).  Thus, the Board has considered Dr. S.'s opinion as 
it would that of any expert medical opinion submitted either 
against or in support of a claim.  The Board is cognizant, 
however, that although the Court has specifically rejected 
the "treating physician rule", the Board is obligated to 
articulate reasons or bases for rejecting the medical opinion 
of a treating physician.  Guerrieri, 4 Vet. App. at 470-1.

After reviewing the opinion of Dr. S., the Board finds it to 
be of less probative value than that of either Dr. R.K. or 
the January 1998 VA examiner.  Dr. S. specifically concluded 
that a relationship "may" exist between the veteran's 
peripheral vascular disease and both his service-connected 
gunshot wound and the wearing of dress combat boots.  Dr. S. 
also acknowledged that it was difficult to be sure in light 
of the period of time that had passed since these incidents.  
The Board finds these statements to be consistent with Dr. 
R.K.'s conclusion that Dr. S.'s findings were merely 
"speculation," made in an honest attempt to determine the 
etiology of his patient's disease.  Furthermore, Dr. S.'s 
report fails to address the other weaknesses in his 
conclusion pointed out by Dr. R.K., such as the distribution 
of the initially bypassed vascular disease (aortoiliac).  For 
these reasons, and particularly in light of the speculative 
nature of Dr. S.'s opinion, the Board finds it to be of less 
probative value than the opinions of either Dr. R.K. or the 
January 1998 VA examiner.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996) (The Court held that medical opinions 
which are speculative, general or inconclusive in nature 
cannot support a claim).

The only other evidence of record supporting the veteran's 
claim that his peripheral vascular disease is related to both 
his service-connected gunshot wound and the wearing of dress 
combat boots and trouser blousing in service, is his own 
contention that such a relationship exists.  Specifically, he 
contends that he experienced ongoing symptoms from 1952 
through 1980, which he described as being similar and 
consistent with the type of symptoms he experienced following 
his first diagnosis in 1980.  The veteran believes that these 
symptoms demonstrate a relationship between the veteran's in-
service injuries and his peripheral vascular disease.  
However, while the veteran is considered competent to report 
his symptoms, as lay person, he is not considered competent 
to offer opinions regarding matters such as medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Furthermore, the Board notes that both Dr. R.K. 
and the January 1998 VA examiner considered the veteran's 
statements in this regard, but placed greater weight on the 
date of the veteran's initial diagnosis in 1980.  They both 
concluded that the period of time between the in-service 
incidents and his first diagnosis of peripheral vascular 
disease weighed against the existence of a causal 
relationship.  

The Board notes that there is one additional medical opinion 
of record.  In November 1994, the veteran underwent another 
VA examination.  The Board notes that although the November 
1994 VA examiner offered no conclusions of his own as to the 
etiology of the veteran's peripheral vascular disease, the VA 
examiner did indicate that it was difficult to state that the 
veteran's in-service gunshot wound was a factor in the 
development of peripheral vascular disease "after so many 
years later."  To the extent that the reasoning contained in 
this opinion offers some support to the Dr. R.K.'s finding 
that the length of time between the gunshot wound and the 
first diagnoses weighs against a relationship between the 
two, the Board feels it has some weight of probative value.

In summary, the Board has reviewed the medical evidence of 
record, including the medical opinions both for and against 
the veteran's claim, and finds the most probative evidence to 
be the opinions of Dr. R.K. and the January 1998 VA examiner, 
who both concluded that it was unlikely that the veteran's 
peripheral vascular disease was related to either his 
service-connected gunshot wound injury or the wearing of 
dress combat boots and trouser blousing in service.  
Therefore, the Board finds that the preponderance of the 
evidence is against service connection for peripheral 
vascular disease.  The benefit sought on appeal is 
accordingly denied.

The Board wishes to note that it has no reason to doubt that 
the veteran is sincere in his belief that a relationship 
exists between his peripheral vascular disease and both his 
service-connected gunshot wound to the left thigh and the 
wearing of combat boots and trouser blousing in service.  
However, as discussed in detail above, the Board has 
concluded that the preponderance of the competent and 
probative evidence in this case indicates that his bilateral 
peripheral vascular disease is not related to his service-
connected gunshot wound, and that it was not incurred as a 
result of wearing combat boots and trouser blousing in 
service.  




CONTINUED ON NEXT PAGE


ORDER

Entitlement to service connection for bilateral peripheral 
vascular disease is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

